Citation Nr: 0909863	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to special home adaptation. 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board observes that the Veteran requested a travel Board 
hearing in his substantive appeal dated in March 2007 with a 
request that the hearing take place atthe Springfield, Ohio 
RO as he cannot travel to Cleveland.  Attached to the 
substantive appeal, the Veteran elected to have a local 
hearing with a Decision Review Officer at the Springfield RO.  
VA sent a letter to the Veteran that VA could not honor his 
request, because the only two places where VA can hold local 
hearings are at the VA RO in Cleveland or Cincinnati.  The 
letter requested the Veteran to respond within the next 30 
days whether he wanted a hearing in Cleveland or Cincinnati 
and if VA did not hear from in within the stated time limit, 
VA will that he does not was a local or Board hearing.  The 
Veteran never responded to the letter.  The Board notes that 
there was a typo in the address of that letter.  In Jaunary 
2009, the Board sent another letter to the Veteran at the 
address of record to clarify whether he still wanted to 
attend a hearing before the Board.  The letter notified the 
Veteran that if he did not respond within 30 days from the 
date of the letter, the Board will assume that he does not 
want a hearing.  The Veteran did not respond to the letter 
from the Board.  Accordingly, as the Veteran has not replied 
to the letter dated in January 2009, the Board has determined 
that the Veteran withdrew his request for a hearing. 


FINDINGS OF FACT

1.  The Veteran is service-connected for postoperative 
residuals of injury of left knee with fracture of the femur, 
residuals of a fracture of the left finger, minor and left 
inguinal hernia, postoperative.

2.  The Veteran was awarded a total disability rating based 
upon individual unemployability (TDIU) from October 24, 2001.

3.  The evidence of record demonstrates that the Veteran does 
not have service-connected disabilities that have resulted in 
the loss, or loss of use, of both lower extremities, or 
blindness in both eyes, or the loss of one lower extremity 
together with residuals of organic disease or injury that 
affects the functions of balance or propulsion, or loss of 
one lower extremity together with the loss or loss of use of 
one upper extremity that affects the functions of balance or 
propulsion.

4.   The evidence of record shows that the Veteran does not 
have a service connected vision disorder resulting in 5/200 
vision or less in both eyes, or the anatomical loss or loss 
of use of both hands.
 

CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 
(2008).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VA did not inform the Veteran through a 
separate VCAA letter prior to adjudication of the claim of 
the criteria for specially adapted housing or special home 
adaption grant, what evidence VA will seek to provide or the 
information the Veteran is expected to provide.  The Board 
notes that the United States Court of Appeals for the Federal 
Circuit held all VCAA notice errors are presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  The Board finds that lack of notice through a VCAA 
letter did not affect the essential fairness of the 
adjudication because the Veteran demonstrated that he had 
actual knowledge of the information that was not provided.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  In this case, the 
Veteran was provided with the relevant information in the 
statement of the case (SOC) dated in February 2007.  The SOC 
informed the Veteran of the criteria to establish specially 
adapted housing and the criteria necessary to establish 
entitlement to a special home adaption grant.  In addition, 
the SOC included the regulation regarding the VA's assistance 
in developing claims, which informed the Veteran of what 
evidence VA will attempt to obtain on the Veteran's behalf 
and what evidence the Veteran should submit on his behalf.  
In the March 2007 substantive appeal, the Veteran indicated 
that he read the statement of the case.  The Veteran 
demonstrated that he had actual knowledge of the criteria to 
establish a special home grant and specially adapted housing 
through listing some of the criteria and asserting that the 
law was inappropriate.  See substantive appeal dated in March 
2007.  Accordingly, the Court concludes that the record on 
appeal shows that the Veteran had actual knowledge of the 
information that was not provided to the Veteran through a 
VCAA letter and therefore, the above VCAA notice error did 
not affect the essential fairness of the Board's decision.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), 
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and 
Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains a 
letter from the Veteran's private treating physician, VA 
treatment records and a VA examination.  The claims file also 
contains the Veteran's statements in support of his claim.  
The Board has reviewed such statements and it concludes that 
he has not identified further relevant available evidence not 
already of record.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claims. 

II.  Merits of the Claims for Specially Adapted Housing and 
Special Home Adaptation  

The Veteran filed a claim in May 2006 contending that he is 
entitled to specially adapted housing.  Specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).
 
The Veteran is service-connected for postoperative residuals 
of injury of left knee with fracture of the femur, rated as 
60 percent disabling; residuals of fracture of left middle 
finger, minor, rated as 0 percent disabling and left inguinal 
hernia, postoperative, rated as 0 percent disabling.  In 
January 2004, the Veteran was awarded individual 
unemployability (TDIU) with an effective date of October 24, 
2001.  

The Veteran submitted a private opinion from his treating 
physician in May 2006.  The physician noted that he has 
treated the Veteran since October 2001 after the Veteran 
sustained a supracondylar fracture of his left femur.  The 
injury occurred in his distal left femur above a previously 
placed total knee replacement.  It required retrograde 
nailing of his femur and resulted in a residual varus 
deformity of his distal femur and a varus deformity of his 
knee.  The physician reported that the Veteran currently has 
a healed fracture of his distal left femur and resultant 
varus deformity of his distal left femur that is more 
profound than the degenerative varus femur deformity of his 
right femur secondary to degenerative arthritis.  The 
physician asserted that the Veteran is ambulatory impaired 
and at all times must use a walker for ambulation.  In 
addition, the Veteran is intellectually alert and capable of 
providing for himself in all aspects except his difficulty 
with ambulation.  The physician stated that the Veteran lives 
in a multi-level home and it is necessary for him to modify 
his home by having lift chairs installed in his stairs 
minimizing his risk of falling and sustaining injury while 
trying to manipulate stairs with his impaired gait.  

In an August 2003 VA examination, the Veteran reported that 
he had significant arthritis in his left knee and had a 
replacement approximately nine years ago.  He stated that 
ever since the replacement, he felt instability in his left 
knee and in October 2001, he fell coming out of his garage 
and fractured his left distal femur.  The Veteran reported 
that he has pain on a relatively constant basis and he is 
able to walk with a walker for approximately 200 meters prior 
to stopping secondary to pain.  The Veteran reported he was a 
teacher for 28 years after the military; however, he was 
unable to teach now due to his limited ambulation and 
symptoms even when he is sitting down.  The Veteran stated 
that his symptoms have become worse over the past year such 
that he is unable to get up and down stairs and his ability 
to walk with a walker is getting gradually more difficult.  
In addition, he has flare-ups particularly with any sort of 
prolonged ambulation and with weather changes.  The examiner 
noted that the Veteran ambulated with a walker and with a 
lift in the left shoe.  The Veteran also walked with a limp.  
The Veteran had an approximately 15 degree varus deformity at 
the left lower extremity.  The Veteran's range of motion both 
passive and active was from 10 to 90 degrees with pain at the 
ends of motion particularly upon passive motion when trying 
to stretch further.  He had some vastus medialis oblicus and 
quad atrophy of his left side compared to the right.  His 
left length discrepancy from the left side to right is 
measured at 2 cm.  The Veteran's left lower extremity was 
noted to be slightly more externally rotated at the area 
around the knee when compared with the right side external 
deformities approximately 10 degrees.  X-rays of the left 
knee and femur revealed a total knee prosthesis and deformity 
at the supracondylar area of the femur where a previous 
fracture had been fixed with an intramedullary nail, cerclage 
wires.  The examiner noted that the Veteran had no 
limitations or complaints with his finger and the evaluation 
of the left hand was normal.

The Board acknowledges that the Veteran's service-connected 
postoperative residuals of injury of left knee with fracture 
of the femur cause him significant difficulties.  The 
evidence of record demonstrates that the Veteran is required 
to use a walker at all times to ambulate due to his left leg 
impairment.  However, the Veteran's right lower extremity is 
not service-connected for a disability and there is no 
evidence that the Veteran has loss of use of the right lower 
extremity.  Thus, the evidence of record does not indicate 
that the Veteran is service-connected for the loss of use of 
both lower extremities to preclude locomotion without an 
assistive device.  In addition, the Board notes that although 
the Veteran is service-connected for residuals of a fracture 
of the left finger, the VA examination dated in August 2003 
revealed that the Veteran had no limitations or complaints 
with his finger and the evaluation of the left hand was 
normal.  As the evidence shows that the Veteran's left hand 
is normal, the Veteran does not have loss of use of one lower 
extremity together with loss of use of one upper extremity, 
which so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.   Furthermore, the Veteran is not 
service-connected for any visual impairment to include 
blindness of both eyes or residuals of an organic disease or 
injury.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is not 
warranted.  See 38 C.F.R. § 3.809(d).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaption grant.  In order to be entitled to 
special home adaption, the Veteran must not be entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor have 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. §2101(a).  A veteran may be 
entitled to special home adaption if the evidence shows 
service-connected vision of 5/200 or less in both eyes; or 
the loss, or permanent loss of use of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2102. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a special home adaptation grant.  
Initially, the Board notes that the Veteran does not have 
service-connected vision of 5/200 or less in both eyes.  
Moreover, the medical evidence of record does not show him to 
have loss or loss of use of both hands.  As previously noted, 
the Veteran is service-connected for residuals of a fracture 
of the left finger; however, the medical evidence of record 
does not indicate that he has loss of use of both hands.  
Accordingly, the Veteran has not been shown to have the 
qualifying permanent disabilities under 38 C.F.R. § 3.809a.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a special home 
adaptation grant.



	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to specially adapted housing is denied. 

2.  Entitlement to special home adaption is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


